494 P.2d 960 (1972)
Lorene WILLIAMS, Appellant,
v.
The STATE of Nevada, Respondent.
No. 6679.
Supreme Court of Nevada.
March 13, 1972.
Robert G. Legakes, Public Defender and Jerrold J. Courtney, Deputy Public Defender, Las Vegas, for appellant.
Robert List, Atty. Gen., Carson City, Roy A. Woofter, Dist. Atty., and Charles L. Garner, Deputy Dist. Atty., Las Vegas, for respondent.

OPINION
PER CURIAM:
The appellant challenges the sufficiency of the evidence to support the jury verdict finding her guilty of unlawful use of a credit card, a violation of NRS 205.500.
Since the appellant has cited no authorities in support of her position, this court is not required to consider the assignment of error. Howarth v. El Sobrante Mining Corp., 87 Nev. 492, 489 P.2d 89 *961 (1971); Carson v. Sheriff, 87 Nev. 357, 487 P.2d 334 (1971); Smithart v. State, 86 Nev. 925, 478 P.2d 576 (1970). We have, however, reviewed the entire record and found therein substantial evidence to prove each and every element of the crime with which she was charged. Marshall v. State, 87 Nev. 536, 490 P.2d 1056 (1971); Collins v. State, 87 Nev. 436, 488 P.2d 544 (1971). This independent review of the record which we have conducted clearly establishes that the appellant's claim of error is frivolous. Gay v. State, 87 Nev. 540, 490 P.2d 666 (1971); Sanchez v. State, 85 Nev. 95, 450 P.2d 793 (1969).
Affirmed.